Citation Nr: 0818934	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. P. Vincent, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the RO in St. 
Louis, Missouri, which denied the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.

The veteran filed a March 2006 petition to reopen a 
previously denied claim for service connection for a low back 
injury.  The RO began processing the claim by sending the 
veteran a May 2006 VCAA letter, but the file reflects no 
further development or adjudication on the petition.  The 
matter is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that these claims must be remanded for 
further development.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The veteran's March 2005 VA audiogram notes both a current 
diagnosis of bilateral hearing loss, which satisfies the 
criteria of 38 C.F.R. § 3.385 (2007), and reports bilateral 
tinnitus.  The veteran has alleged inservice noise exposure 
from tanks, gunfire and occupational noise.  The RO could not 
confirm duty with tanks or in an armor unit.  The Board notes 
that the veteran's military occupation specialties were as an 
equipment storage specialist and as a general construction 
machinery operator and that he is in receipt a Sharpshooter 
badge for the M-14.  The Board also notes that the veteran's 
service treatment records show a slight diminution of hearing 
acuity from his November 1967 enlistment to his August 1973 
separation from service.  The veteran was not provided with a 
VA examination or opinion to determine whether or not his 
tinnitus or hearing loss disabilities are at least as likely 
as not related to service.  In accordance with McLendon, 
supra, the Board remands for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether any 
hearing loss or tinnitus is at least as 
likely as not etiologically related to the 
veteran's inservice noise exposure as 
noted above.  The entire claims folder and 
a copy of this REMAND must be made 
available to the physician.  In 
particular, the examiner is requested to 
consider the veteran's service medical 
records, particularly including any 
audiometric studies. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



